DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 16/067702 on 12/23/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Response to Amendments
   The amendment filed on 12/23/2020 has been entered. Claims 1, 6, and 10 have been amended.  1-13 are allowed. Claim(s) is  cancelled.  

Response to Arguments
 Applicant has amended Claims 1, 6, and to include the allowable subject matter indicated in the previous action.  The rejection of Claims 1, 6, and 10  has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-13  are allowed.
Regarding Independent Claim(s) 1, 6, and 10,
The closest prior art, Tang (US20160379044 teaches performing on a pattern a plurality of preprocesses causing different degrees of pattern variation, determining a network structure having robustness due to the degree of specific pattern variation,  and learning a plurality of preprocesses associated with the preprocess the set of pattern after the preprocess. Tang does not teach   determine, for each of the plurality of preprocesses, a number of pooling layers according to a degree of the specific pattern variation after the preprocess, and determine a network structure in which the determined number of pooling layers are arranged as a network structure of a neural network having robustness according to the degree of the specific pattern variation after the preprocess.  Lee (US20170133006) teaches portions of the limitations listed above (ie pattern 
None of the prior art teach or fairly suggest the limitations of determine, for each of the plurality of preprocesses, a number of pooling layers according to a degree of the specific pattern variation after the preprocess, and determine a network structure in which the determined number of pooling layers are arranged as a network structure of a neural network having robustness according to the degree of the specific pattern variation after the preprocess in combination with the other limitation of Claim(s) 1, 6, and 10. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-5, 7-9, and 11-13 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 6, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663